ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of -                                     )
                                                )
Cherokee 8A Group, Inc.                         ) ASBCA No. 63237
                                                )
Under Contract No. W912DS-16-C-0005             )

APPEARANCE FOR THE APPELLANT:                      John Manfredonia, Esq.
                                                    Manfredonia Law Offices, LLC
                                                    Cresskill, NJ

APPEARANCES FOR THE GOVERNMENT:                    Michael P. Goodman, Esq.
                                                    Engineer Chief Trial Attorney
                                                   Rita Fang, Esq.
                                                   Lorraine C. Lee, Esq.
                                                    Trial Attorneys
                                                    U.S. Army Engineer District, New York

                                ORDER OF DISMISSAL

       The dispute has been settled. The appeal is dismissed with prejudice.

       Dated: September 20, 2022



                                                JOHN J. THRASHER
                                                Administrative Judge
                                                Chairman
                                                Armed Services Board
                                                of Contract Appeals


       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 63237, Appeal of Cherokee 8A
Group, Inc., rendered in conformance with the Board’s Charter.

       Dated: September 20, 2022




                                                PAULLA K. GATES-LEWIS
                                                Recorder, Armed Services
                                                Board of Contract Appeals